Judgment and order affirmed, with costs. All concur, except Dowling, J., who dissents and votes for reversal on the law and for granting a new trial on the ground that it was error for the court to refuse leave to amend the complaint to plead an oral assignment and that it was error for the court to refuse to submit the question of an oral assignment to the jury. (The judgment is for defendant in an action by an assignee under a life insurance policy. The order denies plaintiff's motions for a directed verdict and to set aside the verdict.) Present — Crosby, P. J., Cunningham, Taylor and Dowling, JJ.